COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS


                                                 §
 IN RE:                                                           No. 08-19-00184-CV
                                                 §
 JOHN MAYTON,                                               AN ORIGINAL PROCEEDING
                                                 §
 RELATOR.                                                           IN MANDAMUS
                                                 §

                                       JUDGMENT

       The Court has considered this cause on the Relator’s petition for writ of mandamus against

the Honorable Ruben Morales, Judge of the County Court at Law No. 7 of El Paso, Texas and

concludes that Relator’s petition for writ of mandamus should be denied. We therefore deny the

petition for writ of mandamus, in accordance with the opinion of this Court.

       IT IS SO ORDERED THIS 15TH DAY OF JULY, 2019.


                                             YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rodriguez, and Palafox, JJ.